Citation Nr: 9928706	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  98-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pulmonary fibrosis 
and/or pleural fibrosis consistent with asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946 and from December 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
above issue.

In addition to filing claims for service connection in 
September 1997, the veteran also completed the sections of 
the application indicating that he was totally disabled and 
applying for nonservice-connected pension.  This issue has 
not been adjudicated by the RO, and it is not inextricably 
intertwined with the other issue before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action. 


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim.

There are special development procedures for claims for a 
disorder based on asbestos exposure, and the Board must 
determine whether the claim-development procedures applicable 
to such claims have been followed.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988); VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997).  See also Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

In part, the RO must develop evidence concerning any asbestos 
exposure following service.  In this case, additional 
development is needed for the following reasons.  The veteran 
has submitted evidence from Ochsner Clinic of Baton Rouge 
that discusses his asbestos exposure during and after 
service.  It appears that the veteran was involved in a legal 
dispute with respect to asbestos exposure since the letter 
from the Ochsner Clinic was sent to a law firm.  The RO 
should request that the veteran provide details regarding 
this lawsuit, and the RO should obtain all legal documents, 
pleadings, and medical records concerning this dispute.  The 
RO should also attempt to obtain the veteran's complete 
medical records from the Ochsner Clinic.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:  

1.  Request that the veteran complete the 
necessary release for the Ochsner Clinic 
of Baton Rouge, so that the RO can 
request his complete medical records.  If 
the RO is unable to obtain these records, 
tell the veteran and his representative, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Request that the veteran provide 
details as to any lawsuit based on 
asbestos exposure.  The RO should arrange 
to obtain all legal documents, pleadings, 
and medical records, concerning this 
action.

3.  After completion of the above, 
readjudicate the veteran's claim, with 
consideration of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


